                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION




IN RE ROADRUNNER TRANSPORTATION           Case No.: 17-cv-144-LA
SYSTEMS, INC. SECURITIES LITIGATION




   REPLY IN SUPPORT OF LEAD PLAINTIFF'S NOTICE OF MOTION AND
     MOTION FOR FINAL APPROVAL OF PROPOSED CLASS ACTION
       SETTLEMENT, APPROVAL OF THE PLAN OF ALLOCATION
  AND CERTIFICATION OF A SETTLEMENT CLASS AND LEAD COUNSEL'S
    MOTION FOR AN AWARD OF ATTORNEY'S FEES AND PAYMENT OF
          LITIGATION EXPENSES TO PLAINTIFF'S COUNSEL




      Case 2:17-cv-00144-LA Filed 09/16/19 Page 1 of 6 Document 99
       Lead Plaintiff, through Lead Counsel, Barrack, Rodos & Bacine ("Barrack"), respectfully
submits this reply memorandum of law in support of (1) Lead Plaintiff's Notice of Motion and
Motion for Final Approval of Proposed Class Action Settlement, Approval of the Plan of
Allocation and Certification of a Settlement Class (Dkt. No. 93), and memorandum of points and
authorities in support thereof (Dkt. No. 94); and (2) Lead Counsel's Motion for an Award of
Attorney's Fees and Payment of Litigation Expenses to Plaintiff's Counsel (Dkt. No. 95) and
memorandum of points and authorities in support thereof (Dkt. No. 96).1


I.     INTRODUCTION
       Lead Plaintiff and Lead Counsel are pleased to advise the Court of the overwhelmingly
positive reaction of the proposed Settlement Class to the Settlement Agreement, Plan of Allocation
and request for an Award of Attorneys' Fees and Payment of Litigation Expenses. While more
than 40,000 notices have been mailed to potential class members, no member of the Class has
objected to either the terms of the Settlement Agreement or the Plan of Allocation, nor has any
member of the Class objected to the request for an award of attorneys' fees, amounting to 17% of
the Settlement Fund, or to payment of counsel's litigation expenses of $222,122.67. See
Supplemental Declaration of Sandy Pappas Regarding Dissemination of Notice to the Class
("Pappas Decl.") filed herewith at ¶ 10.


II.    ARGUMENT
       In weighing a motion for final approval, a court must determine, following reasonable
notice and a fairness hearing, that the settlement is "fair, reasonable, and adequate." Rule 23(e)(1)-
(3) of the Federal Rules of Civil Procedure. To evaluate the fairness of a settlement, courts in the
Seventh Circuit consider the following factors:




1
      All capitalized terms used herein, unless defined herein, are defined in the Settlement
Agreement and have the same meaning as set forth therein. Dkt. No. 81-1.
                                                    1

           Case 2:17-cv-00144-LA Filed 09/16/19 Page 2 of 6 Document 99
       (1) the strength of the case for plaintiffs on the merits, balanced against the amount
       offered in settlement;
       (2) the defendant's ability to pay;
       (3) the complexity, length and expense of further litigation;
       (4) the amount of opposition to the settlement;
       (5) any presence of collusion in reaching a settlement;
       (6) the reaction of members of the class to the settlement;
       (7) opinions of competent counsel; and
       (8) the stage of the proceedings and amount of discovery completed.


       See Armstrong v. Bd. Of Sch. Dirs., 616 F.2d 305, 314 (7th Cir. 1980); Isby v. Bayh, 75
F.3d 1191, 1199 (7th Cir. 1996); GE Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074,
1082 (7th Cir. 1997); and Wong v. Accretive Health, Inc., 773 F.3d 859, 864 (7th Cir. 2014). As
set forth in detail in the Memorandum of Points and Authorities in Support of Lead Plaintiff's
Motion for Final Approval of the Class Action Settlement and Plan of Allocation, Certification of
a Settlement Class (Dkt. No. 94), each of these factors weighs in favor of approval of the
Settlement. In addition to the arguments set forth previously, as set forth below, the reaction of the
members of the Proposed Settlement Class provides further support for approval of the Settlement
Agreement and the Plan of Allocation, and constitutes further indicia of the fairness and
reasonableness of the proposed award of attorneys' fees and expenses.


       A.      The Reaction of the Settlement Class Strongly Supports Approval of the
               Settlement Agreement and Plan of Allocation

       Lead Plaintiff respectfully submits that its opening papers amply demonstrate that the
motion should be granted. Now that the September 6, 2019 deadline for objecting or requesting
exclusion from the Settlement Class has passed, the reaction of the Settlement Class also strongly
supports approval.



                                                  2

            Case 2:17-cv-00144-LA Filed 09/16/19 Page 3 of 6 Document 99
       The reaction of a class to a settlement is a significant factor in assessing its fairness and
adequacy. See In re AT&T Mobility Wireless Data Servs. Sales Tax Litig., 789 F. Supp. 2d 935 at
965 (N.D. Ill. June 2, 2011 ("Such a remarkably low level of opposition supports the Settlement.");
Langendorf v. Conseco Senior Health Ins. Co., Case No. 08-CV-3914, 2009 U.S. Dist. LEXIS
131289 at *27 (N.D. Ill. Nov. 18, 2009) ("the Court finds and concludes that . . . the complete
absence of any objections or exclusions strongly favor[s] the Settlement's final"); Goldsmith v.
Technology Solutions Co., Case No. 92-C-*4374, 1995 U.S. Dist. LEXIS 15093, at *16 (N.D. Ill.
Oct. 10, 1995) ("Not a single objection to the proposed Settlement has been received from any
class member. . . . Such a positive response to the Settlement by the Class is strong evidence that
the settlement is fair, reasonable, and adequate and should be approved."). See also Downes v. Wis.
Energy Corp. Ret. Account Plan, Case No. 09-C-0637, 2012 U.S. Dist. LEXIS 55612 at *6-*7
(E.D. Wis. April 20, 2012) (approving a settlement and noting only twenty-eight objections out of
4,155 mailed notices). Accordingly, the fact that there are no objections strongly supports the
approval of the Settlement.
       As set forth in the Pappas Decl., no valid requests for exclusion have been received by the
Claims Administrator. Pappas Decl. ¶ 9. The lack of a substantial number of requests for exclusion
provides further indicia of the fairness, reasonableness and adequacy of the Settlement. See, e.g.,
Goldsmith, 1995 U.S. Dist. LEXIS 15093 at *16.
       As set forth in Lead Plaintiffs' opening papers, just like the standard for approval of the
Settlement as a whole, the Plan of Allocation must be fair, reasonable, and adequate. See Retsky
Family Ltd. P'ship v. Price Waterhouse LLP, Case No. 97-C-7694, 2001 U.S. Dist. LEXIS 20397,
*9 (N.D. Ill. Dec. 6, 2001) ("The same standards of fairness, reasonableness and adequacy that
apply to the settlement apply to the Plan of Allocation."). Here, Lead Counsel has expressed its
belief that the Plan of Allocation, which was prepared with the assistance of a consulting damages
expert, is fair and reasonable. See Dkt. No. 94 at 25-26. The reaction of the proposed Settlement
Class provides additional strong support for approval of the Plan of Allocation.




                                                 3

          Case 2:17-cv-00144-LA Filed 09/16/19 Page 4 of 6 Document 99
       B.      Reaction of the Settlement Class Supports Approval of the Fee and Expense
               Award

       As with the Settlement Agreement and Plan of Allocation, no Class member has objected
to the motion for an award of attorneys' fees and expenses from the Settlement Fund. The fact that
there have been no objections is strong evidence that the requested fee is fair and reasonable.
Accordingly, Lead Plaintiff and Lead Counsel respectfully request that the Court award attorneys'
fees of 17% of the Settlement Fund in addition to payment of litigation expenses in the amount of
$222,122.67, plus interest thereon.
III.   CONCLUSION
       For the reasons set forth herein and in Lead Plaintiffs' and Plaintiffs' Counsel's initial
memoranda of law and supporting declarations, Lead Plaintiffs and Lead Counsel respectfully
request that the Court approve: (i) the proposed Settlement; (ii) the proposed Plan of Allocation;
and (iii) Plaintiffs' Counsel's request for attorneys' fees and payment of litigation expenses.


DATED: September 16, 2019                                       /s/ STEPHEN R. BASSER
                                                                    STEPHEN R. BASSER

                                                        STEPHEN R. BASSER
                                                        SAMUEL M. WARD
                                                        600 West Broadway, Suite 900
                                                        San Diego, CA 92101
                                                        Telephone: (619) 230-0800
                                                        Facsimile: (619) 230-1874

                                                        JEFFREY A. BARRACK
                                                        BARRACK, RODOS & BACINE
                                                        3300 Two Commerce Square
                                                        2001 Market Street
                                                        Philadelphia, PA 19103
                                                        Telephone: (215) 963-0600
                                                        Facsimile: (215) 963-0838
                                                        jbarrack@barrack.com


                                                        CROSS LAW FIRM, S.C.
                                                        Nola J. Hitchcock Cross
                                                        Mary C. Flanner
                                                        The Lawyers' Building

                                                  4

            Case 2:17-cv-00144-LA Filed 09/16/19 Page 5 of 6 Document 99
                                 845 N. 11th Street
                                 Milwaukee, WI 53233
                                 Telephone: (414) 224-0000
                                 Facsmile: (414) 273-7055
                                 mflanner@crosslawfirm.com
                                 njhcross@crosslawfirm.com


                                 GADOW TYLER, PLLC
                                 Blake Tyler, Esquire
                                 Jason M. Kirschberg, Esquire
                                 511 E. Pearl Street
                                 Jackson, Mississippi 39201
                                 Telephone: (601) 355-0654
                                 Facsmile: (601) 510-9667
                                 blake@gadowtyler.com
                                 Jason@gadowtyler.com

                                 Counsel for Lead Plaintiff Public Employees
                                 Retirement System of Mississippi and the
                                 Proposed Class




                             5

Case 2:17-cv-00144-LA Filed 09/16/19 Page 6 of 6 Document 99
